DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant's amendment to the claims, filed on February 09, 2021, is acknowledged. Entry of amendment is accepted.

Response to Arguments/Remarks

Applicant's response filed on February 09, 2021 is acknowledged and is answered as follows.

Applicant's arguments, see pg. 17, with respect to the objection to claim(s) 1 have been fully considered and are persuasive. Therefore, the objection to claim(s) has been rendered moot.

Applicant's arguments, see pg. 17, with respect to the objection to the specification have been fully considered and are partially persuasive. Therefore, the objection to ¶¶ [0052], [0054] – [0061], [0069] – [0070], [0074], [0079], [0084] – [0088], [0091] –[0092], [0095], [00103] – [00104], [00106] – [00107], [00109], [00120], [00125] – 

Applicant's arguments, see pg. 17, with respect to the 35 U.S.C. §112 (a) specification rejection have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.

Applicant's arguments, see pg. 17, with respect to the rejection of claim(s) 1 - 20 under 35 U.S.C. §112 (b) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.

Claims 1 - 20 are pending in the instant application.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in interviews with Robert J. Goodell on March 18, 2021, March 24, 2021 and March 25, 2021.
The application has been amended as follows:

Claim 1, line 10, change “spaced apart from”


Claim 1, line 12, change “in a same”
to - - on a same - -.

Claim 3, lines 2 - 3, change “a first overlapping pattern disposed in a same layer as the second-layer line in the pad portion,”
to - - a first overlapping pattern disposed on a same layer as the second-layer line, - -.

Claim 4, lines 2 - 3, change “a first connection pattern disposed in a same layer as the second-layer line in the pad portion,”
to - - a first connection pattern disposed on a same layer as the second-layer line, - -.

Claim 9, line 2, change “lower position than”
to - - lower position so as to be closer to the substrate than - -.

Claim 12, lines 2 – 3, change “forming a first overlapping pattern in a same layer as the second-layer line in the pad portion to partially overlap the first-layer line in the forming the first connection pattern.”
to - - forming a first overlapping pattern disposed on a same layer as the second-layer line to partially overlap the first-layer line. - -.

Claim 14, line 1, change “11, further comprising:”
to - - 11, after forming the first-layer line and before forming the second-layer line; further comprising: - -.

Claim 14, lines 3 - 4, change “areas between the forming the first-layer line and the forming the second-layer line.”
to - - areas. - -.

Claim 15, line 1, change “11, further comprising:”
to - - 11, when forming the first-layer line, further comprising: - -.

Claim 15, lines 2 - 3, change “first direction in the forming the first-layer line or the forming the second-layer line.”
to - - first direction, or 
when forming the second-layer line, further comprising:
forming a plurality of data lines in the active area in the first direction. - -.

Claim 16, line 2, change “forming at least one”
to - - when forming the first-layer line, forming at least one - -.

Claim 16, line 3, change “pad portion in the forming the first-layer line.”
to - - pad portion. - -.

Claim 17, line 5, change “across”
to - - near - -.

Claim 18, line 2, change “forming second”
to - - when forming the second-layer line, forming second - -.

Claim 18, lines 2 - 3, change “bar line in the forming the second-layer line.”
to - - bar line. - -.

Claim 20, line 6, change “unit panel areas using a mask;”
to - - unit panel areas and areas near the unit panel areas using a mask; - -.

The following changes to the specifications have been approved by the examiner and agreed upon by applicant: 
[0053] As illustrated in FIG. 1, a plurality of unit panel areas 100 is defined in a mother substrate 10, and each unit panel area 100 includes a plurality of lines, a thin-film transistor, a storage capacitor, and a light-emitting diode.

[0062] As illustrated in FIGs. 2 and 3, the unit panel areas 100 according to the present invention includes a substrate 101, which has an active area AA, a non-active area formed around the active area AA and a pad portion PAD formed at one side of the non-active area, a plurality of printed circuit films 130 disposed in the pad portion PAD, Integrated Circuit IC (not illustrated) and which are spaced a first distance d apart from the edge of the unit panel areas 100 in a first direction (y-axis direction) and are spaced apart from each other at regular intervals in a second direction (x-axis direction), which intersects the first direction, first connection lines 120c, which are disposed within the first distance d between the printed circuit films 130 and the edge of the unit panel areas 100 so as to be adjacent to each other in the first direction, and a plurality of first dummy patterns 140, which are formed in an island pattern in a first block 

[0063] Each of the printed circuit films 130 has a copper thin film layer (not illustrated) patterned therein, and the copper thin film layer is electrically connected to a pad electrode 120b in the unit panel areas 100. The printed circuit films 130a and 130b illustrated in FIG. 3 are merely for the purpose of indicating the positions at which the printed circuit films are to be located. In the actual mother substrate 10, the printed circuit films 130a and 130b are not directly attached thereto. After the unit panel areas 100 disposed on the mother substrate 10 are scribed and separated from each other, the printed circuit films 130a and 130b are bonded and attached to the substrate 101 of each unit panel areas 100. A plurality of printed circuit films 130 (130a and 130b) is provided, and the number of printed circuit films 130 is increased as the area of the display device is increased. The printed circuit films 130 are disposed so as to be spaced apart from each other at regular intervals in the lateral direction in order to prevent interference therebetween.

[0075] The dummy patterns include first dummy patterns 140, which are disposed inside the scribing line CL, which is the edge of the unit panel areas 100, and which are left behind in the configuration of the final display device product, and second dummy patterns 141, which are disposed between the shorting bar lines 110a, which are disposed outside the scribing line CL of the display panel 100, and which are removed after the scribing process. That is, the second dummy patterns 141 which are disposed at the second block B-2 from the scribing line SL to an edge (MG) of the mother substrate, may be removed after the scribing process.

Allowable Subject Matter
Claims 1 - 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious 
a display device, comprising:
a plurality of printed circuit films in the pad portion, each of the printed circuit films having a drive Integrated circuit (IC), the printed circuit films being spaced a first distance apart from an edge of the substrate in a first direction and being spaced apart from each other at regular intervals in a second direction that intersects the first direction; 

a plurality of dummy patterns on a same layer as the second-layer line in a region between two adjacent ones of the printed circuit films
as recited in claim 1; further,
a method of manufacturing a display device, the method comprising:
forming a first-layer line in the pad portion in a first direction, the first-layer line  intersects an edge of each of the unit panel areas; 
forming a first connection pattern to partially overlap the first-layer line, and forming a plurality of first dummy patterns near the edge of each of the unit panel areas so as not to overlap either the first-layer line and the second-layer line
as recited in claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUANITA B RHODES whose telephone number is (571)272-6269.  The examiner can normally be reached on M - TH 7:30 AM - 5:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J. B. R./
Examiner, Art Unit 2818

/STEVEN H LOKE/Supervisory Patent Examiner, Art Unit 2818